AMENDED AND RESTATED

PATENT AND TECHNOLOGY LICENSE AGREEMENT

 

This Amended and Restated Patent and Technology License Agreement (the
“Agreement”) is made effective as of December 31, 2019 (the “Effective Date”) by
and between Cell Science Holding Ltd., a corporation organized under the laws of
the Republic of Cyprus (“Licensor”), and Bakhu Holdings, Corp., a Nevada
corporation (“Licensee”) (collectively, the “Parties,” or individually, a
“Party”).

 

Preamble

 

A.                 Whereas, Licensor was erroneously referenced as Cell Science
Ltd., in that certain Patent and Technology License Agreement dated as of
December 20, 2018 (the “Original License”) by and between Licensor and Licensee.

 

B.                  Whereas, the Licensor and Licensee desire that the terms and
provisions of the Original License, be amended and restated pursuant to the
terms of this Agreement to correct certain provisions in, and clarification of
the rights granted to Licensee, and that the Original License, be amended and
restated in its entirety by the terms of this Agreement.

 

C.                  Whereas, Licensor owns and controls the Patents and Patents
Pending which encompass the products, methods and processes described and
claimed in the Patents and Patents Pending (as defined below), and has
determined that development and commercialization of the products, methods and
processes described and claimed in the Patents and Patents Pending is in the
best interests of Licensor based on the terms and conditions set forth herein.

 

D.                 Whereas, Licensor desires to have the products, methods and
processes described and claimed in the Patents and Patents Pending developed and
commercialized for the benefit of Licensor, the Inventor, the Licensee and the
public.

 

E.                  Whereas, Licensee desires to secure a license to utilize the
products, methods and processes described and claimed in the Patents and Patents
Pending as set forth herein in exchange of the consideration as set forth below.

 

AGREEMENT

 

NOW, THEREFORE, with reference to the foregoing Recitals and in consideration of
the mutual covenants and premises herein contained, the Parties hereby agree as
follows:

 

1.Definitions. When capitalized, the following terms will have the following
meanings:

 

1.1               “Affiliate” means any business entity more than 50% owned by
Licensee, any business entity which owns more than 50% of Licensee, or any
business entity that is more than 50% owned by a business entity that owns more
than 50% of Licensee.

 

1.2               “Field” means the (a) production and manufacturing of cannabis
sativa and cannabinoids (collectively, “Cannabis”) and their byproducts for Sale
and use at retail or wholesale where permitted, including, without limitation,
food additives, edibles, and hemp variations of the foregoing; (b)
Cannabis-related research, teaching and education for both medical and other
purposes; and (c) all medical uses and applications of Cannabis.

 

 1 





1.3               “Governmental Authority” means any foreign, international,
multinational, national, federal, state, provincial, regional, local or
municipal court or other governmental, administrative or regulatory authority,
agency or body exercising executive, legislative, judicial, regulatory or
administrative functions.

 

1.4               “Improvements” means any and all of the following to the
extent made, licensed or acquired by Licensor during the term of this Agreement:
(a) an improvement upon or modification to the inventions and discoveries
disclosed or claimed in any of the Patents Rights, including any improved,
redesigned or modified version of the Licensed Product or Licensed Service; (b)
an improvement upon or modification to any of the Technology Rights, including
without limitation changes to any of or additions to the production processes;
or (c) the use, without substantial modification, of Licensed Product or
Licensed Service to perform a function not initially intended for it.

 

1.5               “Inventor” means Dr. Peter Whitton.

 

1.6               “Licensed Process” means a method or process whose practice or
use is covered by a Valid Claim and/or incorporates or uses a claim in any of
the Patent Rights or a method in any of the Technology Rights.

 

1.7               “Licensed Product” means any product or component (a) the
manufacture, use, sale, offer for sale or import of which is covered by a Valid
Claim, and/or incorporates or uses a claim in any of the Patent Rights or a
method in any of the Technology Rights, or (b) which is made using a Licensed
Process.

 

1.8               “Licensed Science” means and includes anything and everything
encompassed by the Licensed Process, the Licensed Product, and the Licensed
Service collectively.

 

1.9               “Licensed Service” means performance of a service using a
Licensed Product, or the practice of a Licensed Process. For clarity, non-profit
research and development of Licensed Products by Licensee, its Affiliates, or
Sublicensees do not constitute a Licensed Service.

 

1.10           “Patent Rights” means the Licensor’s rights in and to:

 

(a)        the following patents and patents pending:

 

 

Application No.

 

Title               

Filing Date

 

Jurisdiction

1717554.8 A Method of Production of Phytocannabinoids for use in Medical
Treatments 10/25/2017 United Kingdom         16/290,708 A Method of Production
of Phytocannabinoids for use in Medical Treatments 3/1/2019 United States      
  2018/077149 A Method of Production of Phytocannabinoids for use in Medical
Treatments 10/5/2018 Patent Cooperation Treaty

 

 2 





(b)       all non-provisional patent applications that claim priority to any of
the provisional applications listed above, provided that the claims of such
non-provisional applications are entitled to claim priority to such provisional
applications;

 

(c)       all divisionals, continuations and continuations-in-part of the
non-provisional patent applications identified in 1.10(a) and (b) above,
provided that the claims of such continuations-in-part are entitled to claim
priority to at least one of the patent applications identified in 1.10(a) or (b)
above;

 

(d)       all reissues, reexaminations, extensions, and foreign counterparts of
any of the patents or patent applications identified in 1.10(a), (b) or (c)
above; and

 

(e)       any patents that issue with respect to any of the patent applications
listed in 1.10 (a), (b), (c) or (d) above.

 

1.11           “Person” means any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization or Governmental Authority.

 

1.12           “Proceeding” means pending, stayed, or completed action, inquiry,
proceeding, suit, hearing arbitration, alternate dispute resolution mechanism,
investigation, administrative hearing, whether brought by or in the right of any
party or otherwise and whether civil, criminal, administrative, or
investigative, in which a Party was, is, or will be involved as a party or
otherwise.

 

1.13           “Prosecution Counsel” means the law firms or attorneys who have
been hired for the prosecution and maintenance of the Patent Rights.

 

1.14           “Regulatory Approval” means the approval by the Regulatory
Authority needed for a particular national jurisdiction to market, Sell and/or
use the Licensed Science in a particular national jurisdiction.

 

1.15           “Regulatory Authority” means the governmental authority
responsible for granting any necessary licenses or approvals for the marketing,
Sale and/or use of the Licensed Science in a particular national jurisdiction.

 

1.16           “Sell, Sale or Sold” means any transfer or other disposition of
the Licensed Science for which consideration is received by Licensee, its
Affiliates or Sublicensees. A Sale of the Licensed Science will be deemed
completed at the time Licensee or its Affiliate or its Sublicensee receives such
consideration.

 

1.17           “Sublicense Agreement” means any agreement or arrangement
pursuant to which Licensee (or an Affiliate or Sublicensee) grants to any third
party any of the license rights granted to the Licensee under this Agreement.

 

1.18           “Sublicensee” means any person to whom an express sublicense has
been granted under the Patent Rights and/or Technology Rights to utilize and/or
commercialize the Licensed Science. For clarity, a third party wholesaler or
distributor who has no significant responsibility for marketing and promotion of
the Licensed Product or Licensed Service within its distribution territory or
field (i.e., the third party simply functions as a reseller), and who does not
pay any consideration to Licensee or an Affiliate for such wholesale or
distributor rights, shall not be

 3 



deemed a Sublicensee. This definition does not limit Licensee’s rights to grant
or authorize sublicenses under this Agreement.

 

1.19           “Technology Rights” means Licensor’s rights in technical
information, know-how, processes, procedures, compositions, devices, methods,
formulas, protocols, techniques, designs, drawings or data created by Inventor
within the Field which are not covered by a Valid Claim but which are necessary
for practicing inventions claimed in patents and/or patent pending listed in the
definition of Patent Rights. Without limitation, the Parties expressly agree
that the definition of Technology Rights is to include all trade secrets
developed by the investors and other parties under their direction.

 

1.20           “Territory” means any and all countries in the continent of North
American, defined as the United States of America, Canada, Mexico, all countries
in the Caribbean Sea and all countries north of the Panama/Columbia boarder
(including the entire nation of Panama).

 

1.21           “Valid Claim” means (a) a claim of an issued and unexpired patent
included within the Patent Rights unless the claim has been held unenforceable
or invalid by the final, un-reversed, and un-appealable decision of a court or
other governmental body of competent jurisdiction, has been irretrievably
abandoned or disclaimed, or has otherwise been finally admitted or finally
determined by the relevant governmental authority to be invalid, un-patentable
or unenforceable, whether through reissue, reexamination, disclaimer or
otherwise, or (b) a claim contemplated to be filed, or contained in a pending
patent application, within the Patent Rights to the extent the claim continues
to be prosecuted in good faith. 

 

2.                   License Grant.

 

2.1Grant.

 

(a)                Subject to the terms and conditions of this Agreement,
Licensor grants to Licensee, and Licensee accepts, a fully-paid, exclusive,
right and license, with the right to sublicense, in the Field the Licensed
Science, to export, import, make, have made and use, and sell the Licensed
Science in and throughout the Territory, to the full end of the term or terms
for which such Patents have been or may be granted, and any reissue or reissues
of such Patents. Notwithstanding the foregoing, the license granted under this
Agreement for Licensed Science that is not subject to an expiration term of a
Patent Right shall continue on in perpetuity.

 

(b)                This license is subject to the payment by Licensee of all
consideration required under this Agreement and the rights retained by Licensor
to:

 

(i)                 Publish the scientific findings from research related to the
Patent Rights;

 

(ii)               Use the Licensed Science for patient care, teaching,
research, education, and other educationally related purposes; and,

 

(iii)             Use the Licensed Science in geographical locations and fields
other than the Territory and the Field.

 

2.2               Affiliates. Licensee may extend the rights and license granted
herein to any Affiliate provided that the Affiliate agrees in writing to be
bound by this Agreement to the same extent as Licensee. For the sake of clarity,
any specific reference to “Licensee” in any provision of this

 4 



Agreement shall include such Affiliate regardless of whether a specific
reference to an “Affiliate” is made in such provision. Licensee shall deliver
such Affiliate's written agreement to Licensor within thirty (30) days following
execution.

 

2.3               Sublicensing. Licensee has the right to sublicense the
Licensed Science, and enter into Sublicense Agreements consistent with the terms
of this Agreement on terms and conditions determined by Licensee in its sole and
absolute discretion, subject to the following:  

 

(a)                A Sublicense Agreement shall not exceed the scope and rights
granted to Licensee hereunder. Sublicensee must agree in writing to be bound by
the applicable terms and conditions of this Agreement and shall agree that
Licensor is a third party beneficiary of any Sublicense Agreement. In the event
of termination of this Agreement, continued sublicense rights shall be governed
by Section 8.5(b). Licensee may grant a Sublicensee the right to grant further
sublicenses and enter into additional Sublicense Agreements consistent with this
Agreement, in which case each such sub-Sublicense Agreement shall be treated as
a “Sublicense Agreement” and each sub-Sublicensee shall be treated as a
“Sublicensee” for purposes of this Agreement.

 

(b)                Notwithstanding any such Sublicense Agreement, Licensee will
remain primarily liable to Licensor for all of the Licensee’s duties and
obligations contained in this Agreement. Each Sublicense Agreement will contain
a right of termination by Licensee in the event that the Sublicensee breaches
the payment or reporting obligations affecting Licensor and/or Licensee or any
other terms and conditions of the Sublicense Agreement that would constitute a
breach of this Agreement if such acts were performed by Licensee.

 

2.4               Diligent Commercialization. Licensee, itself or through
Affiliates and/or Sublicensees, will use reasonably diligent efforts to
manufacture, have manufactured, use, offer for Sale, Sell and/or import the
Licensed Science (as applicable) in the Field within the Territory. The efforts
of an Affiliate or Sublicensee will be considered the efforts of Licensee for
purposes of this Section 2.4.

 

2.5               Improvements. Any Improvements developed during the term of
this Agreement by or on behalf of a Party shall be owned by the Party or Parties
whose employees, contractors or designees would be deemed to be the inventor
under U.S. patent laws. Any Improvements relating to the Licensed Science made
after the Effective Date relating to the Field by or on behalf of the Licensor
shall be deemed to be included in the Patent Rights and in the Licensed Science
for all purposes under this Agreement. Without in any way limiting the
foregoing, the Licensee shall have the same license rights, as granted by
Licensor in Section 2 of this Agreement, to any such Improvements made by the
Licensor, subject to the other terms and conditions of this Agreement. The
Parties expressly agree that the foregoing shall apply to any trade secrets
developed during the term of this Agreement, any Improvements resulting from any
work performed by any inventor or their contractors in the U.S. on behalf of
Licensee. Licensee agrees to not make or attempt to make any Improvements until
after completion of the testing specified in Section 4.2 and Exhibit 1 related
thereto. For Improvements developed by Licensee, Licensor can request rights to
any Licensee-created and Licensee-owned Improvements, but any use will require a
separate, mutually agreed license agreement between the parties.

 



 5 





 



3.                   Representations and Warranties.

 

3.1               Licensor Representations. The Licensor represents, warrants,
acknowledges, covenants and agrees that:

 

(a)                Licensor is a corporation duly organized, validly existing
and in good standing under the laws of the Republic of Cyprus.

 

(b)                Licensor has full corporate power and authority to execute
and deliver, and enter into, this Agreement and to consummate the transactions
contemplated by this Agreement. This Agreement is a legal, valid and binding
agreement of Licensor enforceable against Licensor in accordance with its terms,
subject to the laws of bankruptcy, insolvency and moratorium and other laws or
equitable principles generally affecting creditors’ rights. Licensor has
obtained approval by its board of directors and shareholders, as applicable, for
the execution of this Agreement and the consummation of the transactions
contemplated hereby. No other consent, authorization, order or approval is
required in connection with the execution and delivery by Licensor of this
Agreement.

 

(c)                The Licensor is the sole and exclusive owner of the entire
legal and beneficial right, title, and interest in and to the Patents Rights and
the Licensed Science derived therefrom, free and clear of any liens of
encumbrances, and is authorized and has right to grant the rights, license and
privileges granted to Licensee pursuant to this Agreement;

 

(d)                The Licensor has not granted and will not grant to any other
Person, any right, license, shop-right, or privilege (whether or not currently
exercisable) or interest in the Licensed Science, in the Territory.

 

(e)                The execution, delivery, and performance by the Licensor of
this Agreement will not violate, conflict with, result in any breach of, or
constitute a default under (i) the Licensor’s organizational and governing
documents, or (ii) any law or (iii) result in the imposition of any lien against
or claim in or to the Patent Rights and Licensed Science.

 

(f)                 There is no Proceeding, at law or in equity, pending against
the Licensor, or, to the Licensor’s knowledge, threatened against or by the
Licensor, relating to the Patent Rights and Licensed Science, nor is there any
order of any Governmental Authority or arbitrator pending against the Licensor,
or, to the Licensor’s knowledge threatened against Licensor, the adverse outcome
of which would, individually or in the aggregate, prohibit, restrict or delay,
in any material respect, the performance by the Licensor or the Licensor’s
obligations under this Agreement.

 

3.2               Licensee Representations. The Licensee represents, warrants,
acknowledges, covenants and agrees that:

 

(a)                Licensee is a corporation duly organized, validly existing
and in good standing under the laws of the State of Nevada.

 

(b)                Licensee has full corporate power and authority to execute
and deliver, and enter into, this Agreement and to consummate the transactions
contemplated by this Agreement. This Agreement is a legal, valid and binding
agreement of Licensor enforceable against Licensee in accordance with its terms,
subject to the laws of bankruptcy, insolvency and moratorium and other laws or
equitable principles generally

 6 



affecting creditors’ rights. Licensee has obtained approval by its board of
directors and shareholders, as applicable, for the execution of this Agreement
and the consummation of the transactions contemplated hereby. No other consent,
authorization, order or approval is required in connection with the execution
and delivery by Licensee of this Agreement.

 

(c)                The execution, delivery, and performance by the Licensee of
this Agreement will not violate, conflict with, result in any breach of, or
constitute a default under (i) the Licensee’s organizational and governing
documents, or (ii) any law.

 

(d)                There is no Proceeding, at law or in equity, pending against
the Licensee, or, to the Licensee’ knowledge, threatened against the Licensee,
nor is there any order of any Governmental Authority or arbitrator pending
against the Licensor, or, to the Licensor’s knowledge threatened against
Licensor, the adverse outcome of which would, individually or in the aggregate,
prohibit, restrict or delay, in any material respect, the performance by the
Licensee or the Licensee’s obligations under this Agreement.

 

(e)                The Licensee has been given an opportunity to conduct
sufficient due diligence with respect to all matters pertaining to this
Agreement and has adequate knowledge and expertise, or has utilized
knowledgeable and expert consultants, to adequately conduct the due diligence,
and accepts all risks inherent under this Agreement

 

4.                   Consideration. In consideration of rights and license
granted to Licensee under this Agreement, Licensee will pay the following
consideration to Licensor:

 

4.1               Common Stock Issuance. 210,000,000 shares of common stock, par
value $.0001 per share (the “Common Stock”) of the Licensor, which shares have
been issued and represent 70% of the current authorized shares of Common Stock
of the Licensee. The Common Stock issued to Licensor is subject to forfeiture
pending the completion of the lab testing to be performed pursuant to Section
4.2 below. The results of the lab testing must meet or exceed previously made
representations of the Inventor and Licensor as to efficacy and costs, and
otherwise be reasonably acceptable to Licensee relative to its business and
profit goals with respect to the Licensed Science. In the event the lab testing
does not meet or exceed the prior representations and warranties of Licensor as
to efficacy, such forfeiture shall be proportional to the actual efficacy
compared to the promised efficacy represented by Licensor. For illustrative
purposes only, should the lab testing show efficacy that is 50% of the promised
efficacy, then Licensor will be obligated to forfeit 50% of the shares of Common
Stock provided for above.

 

4.2               Lab Testing and Payment. In addition to the Common Stock set
forth in Section 4.1 above, Licensee agrees to make a one-time payment of
$3,500,000 U.S. dollars upon successful completion of the lab testing of the
Patent Rights and Technology Rights. A successful completion of the specified
lab testing is a condition precedent Licensee’s obligation to make such payment.
The specifications and requirements for successful lab testing is described and
set forth on Exhibit 1 attached hereto and incorporated herein and made a part
hereof. Upon the delivery and acceptance of the test results satisfactory to
Licensee, and the provision of a certificate of Licensor as the accuracy and
completeness of the test results provided, Licensee shall make the payment
required under this Section 4.2, via wire or check as instructed in writing by
Licensor within ten (10) business days of receipt by Licensee of the tests
result showing successful completion and certification. Notwithstanding the
foregoing, Licensee payments under this Section 4.2 will be offset and reduced
by the amount of all payments made by Licensee to Dr. Peter Whitten.

 

 7 





5.                   Reports and Plans. Licensee will provide updates regarding
activities and plans through its reporting as a registered company under the
Securities and Exchange Act of 1934, as amended, and the applicable rules of the
OTC Markets Pink Sheets or such other market where the Licensor’s stock is
listed and traded, when required.

 

6.                   Payments. All cash amounts referred to in this Agreement
are expressed in U.S. dollars without deductions for taxes, assessments, fees,
or charges of any kind. All payments to Licensor will be made in U.S. dollars by
check or wire transfer, at Licensor’s election (Licensee to pay all wire
transfer fees). Cash amounts that are not paid by Licensee when due will accrue
a late charge from the due date until paid, at a rate equal to one percent
(1.0%) per month (or the maximum allowed by law, if less).

 

7.                   Patent Expenses and Prosecution. Licensee will be
responsible for the strategy and its execution for the prosecution and
maintenance of all Patent Rights in the Territory, whereas Licensor will be
responsible for the payment or reimbursement of all related expenses incurred in
connection therewith, as set forth in more detail below. 

 

7.1               Patent Expenses. Licensor will pay all the expenses for
filing, prosecuting, defending and maintaining Patent Rights in the Territory,
and all such future expenses (“Patent Expenses”). Should Licensor incur such
expenses in connection with the Patent Rights but is unwilling or unable to pay
the same, Licensee may pay such Patent Expenses directly and seek reimbursement
from Licensor for the same.

 

7.2               Direction of Prosecution. Licensee will develop a strategy for
the prosecution and maintenance of Patent Rights in the Territory. Licensee will
provide copies of all documents prepared by the Prosecution Counsel for
submission to governmental patent offices to Licensor for review and comment
prior to filing, to the extent practicable under the circumstances, however, (a)
Licensee will maintain final authority in all decisions regarding the
prosecution and maintenance of the Patent Rights in the Territory, and (b) the
Prosecution Counsel remains counsel to Licensee.

 

7.3               Ownership. All patent applications and patents obtained by
Licensee for the Patent Rights in the Territory will be in the name of Licensee
and owned by Licensee.

 

7.4               Foreign Filings. In addition to the U.S., the Patent Rights
shall, subject to applicable bar dates, be pursued in such foreign (i.e.,
non-U.S.) countries in the Territory as Licensee so determines in its sole and
absolute discretion. In addition, with respect to pending patent application in
the United Kingdom and the PCT Application, Licensor shall remain responsible
for the prosecution of such applications and all expenses incurred by Licensor
for filing, prosecuting, defending and maintaining the Patent Rights related to
the same.

 

8.                   Term and Termination.

 

8.1               Term. Unless earlier terminated as provided herein, the term
of this Agreement is from the Effective Date until the expiration of all patents
issued under Patent Rights (if any) and the cancellation, withdrawal, or express
abandonment of all patent applications under Patents Rights (if any).
Notwithstanding the foregoing, the license granted to Licensee under this
Agreement for Licensed Science that is not subject to an expiration of a Patent
Right shall continue in perpetuity.

 

8.2               Termination by Licensee. Licensee, at its option, may
terminate this Agreement, provided Licensee is not in default on any of its
obligations under this Agreement, by providing Licensor

 8 



written notice of intent to terminate, which such termination will be effective
90 days following receipt of such notice.

 

8.3               Termination by Licensor. Licensor may immediately terminate
this Agreement, or Licensee's rights with respect to any part of Licensed
Science, or any part of Field, or any part of Territory, or the exclusive nature
of the license grant, upon delivery of written notice to Licensee of Licensor’s
decision to terminate, if any of the following occur:

 

(a)                Licensee is in breach of any payment provision of this
Agreement, and does not cure such breach within 60 days after delivery of
written notice from Licensor; or,

 

(b)                Licensee, or its Affiliate or Sublicensee, initiates any
proceeding or action to challenge the validity, enforceability, or scope of one
or more of the Patent Rights, or assists a third party in pursuing such a
proceeding or action, unless Licensee, or its Affiliate or Sublicensee, is
required to do so based on a court order or other governmental ruling.

 

8.4               Other Conditions of Termination. This Agreement will terminate
immediately without the necessity of any action being taken by Licensor or
Licensee: (a) if Licensee becomes bankrupt or insolvent; (b) Licensee ceases its
business operations; (c) Licensee makes an assignment for the benefit of
creditors; or (d) if the business or assets of Licensee are otherwise placed in
the hands of a receiver, assignee or trustee, whether by voluntary act of
Licensee or otherwise.

 

8.5               Effect of Termination. If this Agreement is terminated for any
reason:

 

(a)                Licensee, any Affiliates and (subject to Section 8.5(b) any
Sublicensee), shall cease making, having made, distributing, having distributed,
using, selling, offering to sell, leasing, loaning and importing any Licensed
Products and performing any Licensed Service by the effective date of
termination;

 

(b)                All rights and licenses of Sublicensees shall terminate upon
termination of this Agreement; provided however, if the Sublicensee is in good
standing and agrees in writing to assume all of the obligations of Licensee
applicable to Sublicensee and provides Licensor with written notice thereof
within 30 days after termination of this Agreement, then such Sublicense
Agreement shall survive in accordance with its terms;

 

(c)                Nothing in this Agreement will be construed to release either
Party from any obligation that matured prior to the effective date of
termination; and

 

(d)                The provisions of Sections 3 (Representations), 9
(Confidentiality), 10 (Infringement and Litigation), 12 (Disclaimers), 13 (Limit
of Liability), 14 (Indemnification), 17 (Use of Name), 18 (Notices), and 19
(General Provisions) shall survive any termination or expiration of this
Agreement. In addition, the provisions of Section 4 (Consideration), and Section
7.1 (Patent Expenses) shall survive with respect to all activities and payment
obligations accruing prior to the termination or expiration of this Agreement.

 

9.                   Confidentiality.

 

9.1               Definition. For the purpose of this Section 9, “Confidential
Information” means all information that is of a confidential and proprietary
nature to Licensor or Licensee and provided

 9 



by one party (the “Disclosing Party”) to the other party (the “Receiving Party”)
under this Agreement.

 

9.2               Protection and Marking. All Confidential Information disclosed
by Disclosing Party in tangible form, and marked “confidential” and forwarded to
the Receiving Party, or if disclosed orally is designated as confidential at the
time of disclosure:

 

(a)                is to be held in strict confidence by the Receiving Party;

 

(b)                is to be used by the Receiving Party only as authorized in
this Agreement; and

 

(c)                shall not be disclosed by the Receiving Party, its agents or
employees without the prior written consent of the Disclosing Party or as
authorized in this Agreement. Licensee has the right to use and disclose
Confidential Information of Licensor reasonably in connection with the exercise
of its rights under this Agreement, including without limitation disclosing to
Affiliates, Sublicensees, potential investors, acquirers, professional advisors
and others on a need to know basis, if such Confidential Information is provided
under conditions which reasonably protect the confidentiality thereof. The
Receiving Party’s obligation of confidence hereunder includes, without
limitation, using at least the same degree of care with the Disclosing Party’s
Confidential Information as Receiving Party uses to protect its own Confidential
Information, but always at least a reasonable degree of care.

 

9.3               Confidentiality of Terms of Agreement. Neither Party shall
disclose to any third party the terms of this Agreement without the prior
written consent of the other Party hereto, except each Party may disclose the
terms of this Agreement:

 

(a)                to professional advisors, actual or potential Sublicensees,
acquirers or investors, and others on a need to know basis, in each case, under
appropriate confidentiality obligations substantially similar to those of this
Section 9; and

 

(b)                to the extent necessary to comply with applicable laws and
court orders. Notwithstanding the foregoing, the existence of this Agreement
shall not be considered Confidential Information.

 

9.4               Disclosure Required by Court Order or Law. If the Receiving
Party is required to disclose Disclosing Party's Confidential Information, or
any terms of this Agreement, pursuant to the order or requirement of a court,
administrative agency or other governmental body or applicable law, the
Receiving Party may disclose such Confidential Information or terms to the
extent required, provided that the Receiving Party shall use reasonable efforts
to provide the Disclosing Party with reasonable advance notice thereof to enable
the Disclosing Party to seek a protective order and otherwise seek to prevent
such disclosure. To the extent that Confidential Information so disclosed does
not become part of the public domain by virtue of such disclosure, it shall
remain Confidential Information protected pursuant to this Section 9.

 

9.5               Copies. The Receiving Party shall not copy or record any of
the Confidential Information of the Disclosing Party, except as reasonably
necessary to exercise its rights or perform its obligations under this
Agreement, and for archival and legal purposes.

 10 





 

9.6               Continuing Obligations. Subject to the exclusions listed in
Section 9.7, the Parties’ confidentiality obligations under this Agreement will
survive termination of this Agreement and will continue for a period of five (5)
years thereafter.

 

9.7               Exclusions. Information shall not be considered Confidential
Information of a Disclosing Party under this Agreement to the extent that the
Receiving Party can establish by competent written proof that such information:

 

(a)       Was in the public domain at the time of disclosure;

 

(b)       Later became part of the public domain through no act or omission of
the Receiving Party, its employees, agents, successors or assigns in breach of
this Agreement;

 

(c)       Was lawfully disclosed to the Receiving Party by a third party having
the right to disclose such information not under an obligation of
confidentiality;

 

(d)       Was already known by the Receiving Party at the time of disclosure; or

 

(e)       Was independently developed by the Receiving Party without use of the
Disclosing Party’s Confidential Information.

 

9.8               Copyright Notice. The placement of a copyright notice on any
Confidential Information will not be construed to mean that such information has
been published and will not release the other Party from its obligation of
confidentiality hereunder.

 

9.9               No Limitation on Licensor’s or Licensor’s Publication Rights.
Nothing in this Section 9 shall be construed to limit Licensor’s reserved right
to publish the scientific findings from research related to Licensed Science, as
set forth in Section 2.1(b)(i) and 2.1(b)(ii).

 

10.               Infringement and Litigation.

 

10.1           Notification. If Licensor or Licensee becomes aware of any
infringement or potential infringement of Patent Rights in the Field, each Party
shall promptly notify the other of such in writing.

 

10.2           Licensee’s Enforcement Rights. Licensee shall enforce the Patent
Rights against any infringement by a third party in the Field. Licensee shall
provide Licensor with written notice of its intent to file an infringement
lawsuit at least twenty (20) days before filing. Licensor shall be responsible
for payment of all fees and expenses associated with such enforcement incurred
by Licensor in providing cooperation or joining as a party as provided in
Section 10.4. Any monetary recovery for actual damages or punitive or enhanced
damages in excess of Licensor’s documented, third-party expenses in enforcing
the Patent Rights, shall be shared in equal parts by Licensee and Licensor

 

10.3           Licensor’s Enforcement Rights. If Licensee does not file suit
within six (6) months after a written request by Licensor to initiate an
infringement action against an infringer in the Field, then Licensor shall have
the right, in their sole discretion, to bring suit to enforce any Patent Right
licensed hereunder against the infringing activities, with Licensor retaining
all recoveries from such enforcement. If Licensor pursues such infringement
action, Licensor may, as part of

 11 



the resolution thereof, grant non-exclusive license rights to the alleged
infringer notwithstanding Licensee’s exclusive license rights.

 

10.4           Cooperation between the Parties. In any infringement suit or
dispute, the Parties shall cooperate fully with each other. At the request of
the Party bringing suit, the other Party will permit reasonable access, after
reasonable advance notice and subject to any confidentiality obligations
(including but not limited to restrictions on access to patient information), to
all relevant personnel, records, papers, information, samples, specimens, etc.,
during regular business hours. If it is necessary to name Licensor as a party in
such action, then Licensee must first obtain Licensor's prior written
permission, which permission shall not be unreasonably withheld, provided that
Licensor shall have reasonable prior input on choice of counsel on any matter
where such counsel represents Licensor. With regard to payment of expenses,
Licensor will make full payment to Licensee within thirty (30) days after
receipt of documented, third-party expenses from Licensor.

 

11.               Export Compliance.

 

11.1           Licensee understands that the Arms Export Control Act (AECA),
including its implementing International Traffic in Arms Regulations (ITAR), and
the Export Administration Act (EAA), including its Export Administration
Regulations (EAR), are some (but not all) of the laws and regulations that
comprise the U.S. export laws and regulations. Licensee further understands that
the U.S. export laws and regulations include (but are not limited to):

 

(a)                ITAR and EAR product/service/data-specific requirements;

(b)                ITAR and EAR ultimate destination-specific requirements;

(c)                ITAR and EAR end user-specific requirements;

(d)                Foreign Corrupt Practices Act; and

(e)                anti-boycott laws and regulations.

 

11.2           Licensee will comply with all then-current applicable export laws
and regulations of the U.S. Government (and other applicable U.S. laws and
regulations) pertaining to the Licensed Products and Licensed Service (including
any associated products, items, articles, computer software, media, services,
technical data, and other information). Licensee certifies that it will not,
directly or indirectly, export (including any deemed export), or re-export
(including any deemed re-export) the Licensed Products and Licensed Service
(including any associated products, items, articles, computer software, media,
services, technical data, and other information) in violation of applicable U.S.
laws and regulations.

 

11.3           Licensee will include a provision in its agreements,
substantially similar to this Section 11, with its Sublicensees, third party
wholesalers and distributors, third party manufacturers, and physicians,
hospitals or other healthcare providers who purchase a Licensed Product,
requiring that these parties comply with all then-current applicable U.S. export
laws and regulations and other applicable U.S. laws and regulations.

 

11.4           Licensee will also comply with all then-current laws and
regulations of non-U.S. countries in the Territory with respect to any export or
import of Licensed Products and Licensed Service.

 

11.5           Licensee will not export Licensed Products outside of the
Territory.

 

 12 





12.               Disclaimers. Licensee acknowledges and agrees that Licensor
makes no representations or warranties of any kind, express or implied,
including, without limitation, as to the Licensed Products or Licensed Service,
or as to the operability or fitness for any use or particular purpose,
merchantability, safety, approvability by regulatory authorities, patentability,
and/or breadth of Patent Rights. Licensor makes no representation as to whether
any patent within the Patent Rights is valid, or as to whether there are any
existing patents now held, or which will be held, by others that might be
required for use of Patent Rights in the Field. Licensor makes no representation
that the inventions contained in Patent Rights do not infringe any other patents
now held or that will be held by others. Nothing in this Agreement will be
construed as conferring, by implication, estoppel or otherwise, any license or
rights to any patents or technology of Licensor other than the rights and
license granted to Licensee under this Agreement.

 

13.               Limit of Liability.

 

13.1           In no event shall Licensor or its respective inventor, directors,
officers, employees, agents or affiliated enterprises, be liable for any
indirect, special, consequential, incidental, exemplary, or punitive damages
(including, without limitation, damages for loss of profits or revenue) arising
out of or in connection with this Agreement or its subject matter, regardless of
whether the foregoing or any party hereto knows or should know of the
possibility of such damages.

 

13.2           Other than for claims against Licensee for indemnification
(Section 14) or for misuse or misappropriation or infringement of Licensor's
intellectual property rights, Licensee or its respective inventor, directors,
officers, employees, agents or affiliated enterprises will not be liable to
Licensor for any indirect, special, consequential or punitive damages
(including, without limitation, damages for loss of profits or revenue) arising
out of or in connection with this agreement or its subject matter, regardless of
whether Licensee knows or should have known of the possibility of such damages.

 

14.               Indemnification.

 

14.1           Indemnification Obligation. Subject to Section 14.2, Licensee
shall hold harmless, defend and indemnify Licensor and its respective directors,
officers, employees, and agents (each an “Indemnified Party”) from and against
any liabilities, damages, causes of action, suits, judgments, liens, penalties,
fines, losses, costs and expenses (including, without limitation, reasonable
attorneys’ fees and other expenses of litigation) (collectively the
“Liabilities”) resulting from claims or demands brought by third parties against
an Indemnified Party on account of any injury or death of persons, or any other
damage or loss arising out of or in connection with this Agreement, or the
exercise or practice by or under authority of Licensee, its affiliates or their
Sublicensees, or third party wholesalers or distributors, or third parties who
purchase a Licensed Product or Licensed Service, of the rights granted to
Licensee by Licensor under this Agreement.

 

14.2           Conditions of Indemnification. Licensee shall have no
responsibility or obligation under Section 14.1 for any Liabilities to the
extent caused by the gross negligence or willful misconduct of Licensor.
Obligations to indemnify and hold harmless under Section 14.1 are subject to:
(a) the Indemnified Party giving Licensee control of the defense and settlement
of the claim and demand; and (b) the Indemnified Party providing the assistance
reasonably requested by Licensee, at Licensee’s expense.

 

15.               Assignment. This Agreement may be assigned by Licensee, in
whole or in part, in its sole and absolute discretion, with written notice to
Licensor of each occurrence of the same naming the party(ies) and the extent to
which Licensee remains liable for the obligations of Licensee under this
Agreement.

 

 13 





 



16.               Marking and Compliance.

 

16.1           Patent Markings. Licensee shall assure that all Licensed Products
Sold by Licensee, Affiliates, or Sublicensees will be legibly marked with the
number of any applicable patent(s) licensed hereunder as part of the Patent
Rights in accordance with each country’s patent marking laws, including Title
35, U.S. Code, or if such marking is not practicable, that the accompanying
outer box or product insert for Licensed Products is marked accordingly.

 

16.2           Governmental Approvals and Marketing of Licensed Products and or
Licensed Service. Licensee will be responsible for obtaining all necessary
governmental approvals for the development, production, distribution, Sale, and
use of any Licensed Product or performance of any Licensed Service, at
Licensee’s expense, including, without limitation, any safety studies. Licensee
will have sole responsibility for any warning labels, packaging and instructions
as to the use and the quality control for any Licensed Product or Licensed
Service.

 

16.3           Foreign Registration and Laws. Licensee shall register this
Agreement with any foreign governmental agency that requires such registration
and Licensee will pay all costs and legal fees in connection with such
registration. Licensee is responsible for compliance with all foreign laws
affecting this Agreement or the Sale of Licensed Products and Licensed Service
to the extent there is no conflict with United States law, in which case United
States law will control.

 

17.               Use of Name. Licensee will not use the name, trademarks or
other marks of Licensor, or any of its respective employees, without the advance
written consent of Licensor. Licensor may use Licensee’s name and logo for
annual reports, brochures, website and internal reports without prior consent.

 

18.               Notices. Any notice of the Parties required or permitted to be
given or made under this Agreement will be in writing and will be deemed
effective when sent in a manner that provides confirmation or acknowledgement of
delivery and received at the mailing address set forth below (unless changed by
written notice pursuant to this Section 18.

 

 Notices to Licensee:  Notices to Licensor:

Bahku Holdings, Corp.

Attn: Thomas Emmitt, CEO

One World Trade Center

Suite 130

Long Beach, CA 908318

Cell Science Holding, Ltd.

Attn: Demetri Michalakis

Panteli Katelari 18A

Agios Ioannis

Limassol, G4 3012 Cyprus

 

Each Party shall update the other Party in writing with any changes in its
contact information.

 

19.               General Provisions.

 

19.1           Binding Effect. This Agreement is binding upon and inures to the
benefit of the Parties hereto, their respective executors, administrators,
heirs, permitted assigns, and permitted successors in interest.

 

19.2           Construction of Agreement. Headings are included for convenience
only and will not be used to construe this Agreement. The Parties acknowledge
and agree that both Parties substantially participated in negotiating the
provisions of this Agreement; therefore, both Parties agree that any ambiguity
in this Agreement shall not be construed more favorably toward one Party than
the other Party, regardless of which Party primarily drafted this Agreement.

 



 14 





 

19.3           Counterparts and Signatures. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile,
portable document format (.pdf), DocuSign or other electronic transmission shall
be equally as effective as delivery of a manually executed counterpart of this
Agreement.

 

19.4           Governing Law; Jurisdiction and Venue. This Agreement will be
construed and enforced in accordance with laws of the U.S. and the State of
California, without regard to any choice of law and/or conflicts of law
principles which would otherwise refer to and apply the laws of another
jurisdiction. Any legal suit, action, proceeding, or dispute arising out of or
related to this Agreement or the other agreements referred to herein, shall be
instituted in the federal courts of the United States of America or the Superior
Courts of the State of California, in each case located in the County of Los
Angeles, and each party irrevocably submits to the exclusive jurisdiction of
such courts in any such suit, action, proceeding, or dispute.

 

19.5           Waiver of Jury Trial. To the fullest extent permitted by
applicable law, the Parties hereto hereby voluntarily and irrevocably waives
trial by jury in any Proceeding brought in connection with this Agreement, any
of the related agreements and documents, or any of the transactions contemplated
hereby or thereby.

 

19.6           Modification. Any modification of this Agreement will be
effective only if it is in writing and signed by duly authorized representatives
of both Parties. No modification will be made by e-mail communications.

 

19.7           Severability. If any provision hereof is held to be invalid,
illegal or unenforceable in any jurisdiction, the Parties hereto shall negotiate
in good faith a valid, legal and enforceable substitute provision that most
nearly reflects the original intent of the Parties, and all other provisions
hereof shall remain in full force and effect in such jurisdiction and shall be
construed in order to carry out the intentions of the Parties hereto as nearly
as may be possible. Such invalidity, illegality or unenforceability shall not
affect the validity, legality or enforceability of such other provisions in any
other jurisdiction, so long as the essential essence of this Agreement remains
enforceable

 

19.8           Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to confer any benefits, rights or remedies on any person,
other than the Parties and their permitted successors and assigns.

 

19.9           Waiver. Neither Party will be deemed to have waived any of its
rights under this Agreement unless the waiver is in writing and signed by such
Party. No delay or omission of a Party in exercising or enforcing a right or
remedy under this Agreement shall operate as a waiver thereof.

 

19.10       Entire Agreement. This Agreement constitutes the entire agreement
between the Parties regarding the subject matter hereof, and supersedes all
prior written or verbal agreements, representations and understandings relative
to such matters.

 



 15 







 

19.11       Force Majeure.

 

(a)       “Event of Force Majeure” means an event beyond the control of the
Parties, which prevents a Party from complying with any of its obligations under
this Agreement, including but not limited to: (i) act of God (such as, but not
limited to, fires, explosions, earthquakes, drought, tidal waves and floods);
(ii) war, hostilities (whether war be declared or not), invasion, act of foreign
enemies, mobilization, requisition, or embargo; (iii) rebellion, revolution,
insurrection, or military or usurped power, or civil war; (iv) contamination by
radio-activity from any nuclear fuel, or from any nuclear waste from the
combustion of nuclear fuel, radio-active toxic explosive, or other hazardous
properties of any explosive nuclear assembly or nuclear component of such
assembly; (v) riot, commotion, strikes, go slows, lock outs or disorder; or (vi)
acts or threats of terrorism.

 

(b)       Neither Party shall be considered in breach of this Agreement to the
extent that performance of their respective obligations (excluding payment
obligations) is prevented by an Event of Force Majeure that arises after the
Effective Date.

 

20.               No Other Promises and Agreements; Representation by Counsel.
Licensee represents and acknowledges that except as explicitly set forth in this
Agreement, Exhibit 1 hereto, or respective patent applications and due diligence
materials provided by Licensor to Licensee, Licensee is not relying upon any
statement or representation of Licensor or its representatives. Licensee is
relying on Licensee’s own judgment and has had the opportunity to be represented
by legal counsel. Licensee hereby warrants and represents that Licensee
understands and agrees to all terms and conditions set forth in this Agreement.

 

IN WITNESS WHEREOF, the Parties hereto have caused their duly authorized
representatives to execute this Agreement as of the Effective Date first above
written.

 

LICENSOR:

 

Cell Science Holding Ltd.

 

 



By: /s/ Demetri Michalakis   ______________________________ Date: December 31,
2019 Name: Demetri Michalakis   Title: Director  

 

 



LICENSEE:

 

Bakhu Holdings, Corp.

 

 



By: /s/ Thomas K. Emmitt   ______________________________ Date: December 31,
2019 Name: Thomas K. Emmitt   Title: CEO  





 

 16 

 

EXHIBIT 1

 

LAB TESTING REQUIREMENTS FOR SECTION 4.2

 

Planned demonstration of application of proprietary science and processes at
commercial scale within standards of agreed efficacy.

 

The Parties (as defined therein) to that certain Amended and Restated Patent and
Technology License Agreement (the “Agreement”) all agree that a commercial
scaled demonstration of the Licensed Science, as defined in the Agreement, is
necessary to satisfy the claims of the inventor, and to set the economic value
of the transaction which contemplates a cash and equity payment to the inventor.

 

To this specific end, the Parties agree that the “lab testing” referred to in
Section 4.2 of the Agreement shall have the following attributes, and target
delivering the results set forth hereinbelow, and the delivery of such results
shall demonstrate, for purposes of this Exhibit and the terms of the Agreement,
acceptable “efficacy” of the proprietary science underlying the Licensed Science
for commercial and licensing purposes. (hereinafter “Efficacy Demonstration”).

 

The “Science Team” as referenced in this Exhibit consists of professional
scientists from Mentone Ltd., a corporation organized under the laws of the
United Kingdom, which is owned by Dr. Peter Whitton, Geoffrey Dixon and Karl
Watkin.

 

Overall objective: The end product, in quantity, and quality shall meet the
representative claims, oral and written, summarized below:

 

  A. Representative Claims and Proposed Actions and Duties of the Inventor:

 

  1. General Claim: The Licensed Science and processes may be utilized to
dissect a cell of a cannabis donor plant that has a measurable THCG and CBDG
percentage level, and thereafter grow duplicate cells in a laboratory commercial
application over a combined period of 18 to 24 weeks, so that each grow process,
utilizing a 5,000 liter bioreactor will produce, after filtering, and drying, 90
KG or 187 pounds of powdered cells with the same percentage of THCG and CBDG as
the donor cell.

 

  2. Specific Claim: The Licensed Science may be utilized to dissect a donor
cell from a cannabis plant, with a lab tested and verified beginning THCG and
CBDG levels, re-produce that cell to a flask level within six to eight weeks,
and thereafter reproduce that cell culture from flask to a 50 liter seed culture
to be added to a 5000 liter bioreactor (or in alternative, five 1000 liter
disposable bioreactor containers) with the 50 liter of cells containing the
identical levels of THCG and CBDG as the original donor cell.

 

  3.

Specific Claim: The Licensed Science processes may be utilized to add a 50 liter
seed culture to a 5,000 liter medium culture, and in approximately six to eight
weeks of cell growth process, harvest through a process of filtering,
approximately 500 liters of production cells, which are then laboratory dried to
approximately 90KG (187 lbs.) of powdered cells, and these end product dried
cells shall contain the same THCG and CBDG percentages as the donor cell, and
the cells in the 50 liter seed culture originally added to the bioreactor(s) at
the beginning of the growth cycle. (Section 2 and 3 combined as the “Efficacy
Demonstration”).

 

 

 

 Exhibit 1 - Page 1 

 



  4. Specific Claim: The Science Team, and their retained professionals can
design a commercial production laboratory, which shall be sized initially at two
(2) bioreactors of 5,000 liters each (potentially comprised of five (5) 1,000
liter disposable bioreactor bladders), and all necessary supporting equipment
for the laboratory, and the production facility (as needed for mixing, seed
culturing, sterilization, drying, and packing) and thereafter oversee the
construction and testing of such a facility, and coincidently, prepare all
necessary handbooks and supporting process documentation, that will result in a
documented demonstration of the commercialization of the science process more
fully described in Section 1 above.



 

  5. Specific Claim: The Science Team, and their retained professionals and
contractors will oversee the construction and equipping of the proposed
laboratory, and production facility in a site selected and provided by Licensee,
including the selection of all equipment and supporting material necessary to
complete the laboratory and production facility to the written standards of the
Science Team.

 

  6. Specific Duties: The equipment, necessary contractors, labor, permits,
insurance, and improvements to procure and prepare the lab and production
facility will be paid for and owned by Licensee. Additionally, all supplies,
utilities, security, and any fees or expenses common to operation of a lab and a
production facility shall be paid by Licensee during the Efficacy Demonstration.

 

  7. Specific Duty: The Science Team and their retained professionals will
administer any testing, adjusting, and operational exercise required to ready
the laboratory and production facility for this specific “efficacy
demonstration.”

 

  8. Specific Duty: The Science Team will select the plant(s) to be utilized as
the donor plants for the Efficacy Demonstration from a resource provided by
Licensee.

 

  9. Specific Duty: The Science Team will dissect and test the “donor” cell for
the level of THCG and CBDG.

 

  10. Specific Duty: The Science Team will distribute selected cells to a
third-party lab to affirm the percentage of THCG and CBDG in the donor cells at
the initiation of the culture growing process, with the lab test cost paid by
Licensee.

 

  11. Specific Duty: The Science Team will dissect and grow the flask of cells,
which will then be utilized to grow the 50 liters of cells for Bioreactor One
Production cycle, and when this process is complete, begin the cell production
cycle for Bioreactor One.

 

 Exhibit 1 - Page 2 

 



  12. Specific Duty: The Science Team will dissect and grow the flask of cells,
which will be utilized to grow the 50 liters of cells for Bioreactor Two
Production cycle, and when this process is complete, begin the cell production
cycle for Bioreactor Two. It is assumed that the Science Team may make
adjustments to the processes utilized for the second demonstration utilizing
Bioreactor Two.

 

  13. Specific Duty: At the end of the production cycle, the Science Team will
harvest the production cells from each bioreactor, filter the harvested cells,
dry the harvested cells, and test the end product cells for to ascertain if the
desired result as set forth in Section One has been achieved.

 

 

14. Specific Duty: The Science Team shall make available to a third-party test
lab of Licensee’s choosing sufficient quantities of the produced harvested and
dried cells from Bioreactor One process and Bioreactor Two process to allow that
third party testing lab to verify the stated claims and representations of the
Science Team lab tested results.

 

  15. Specific Agreement: Only the third-party lab tested results shall be
utilized to ascertain if the claims of the Science Team are verified.

 

  16. Specific Agreement: The third-party lab tested results from the second
bioreactor test of the Licensed Science process shall be utilized to determine
efficacy of the Licensed Science process unless the results from Bioreactor One
test prove superior to Bioreactor Two test.

 

  17.

Specific Detail on the Acceptable “Standard Result”: The efficacy demonstration
of the Licensed Science and process as set forth generally in Section 1 above,
which results in: (a) the cells produced, harvested and dried during the full
cycle of the Science process contain at least 90% of the levels of THCG and CGDG
as the donor cell, with this result affirmed by a third party testing lab, and
(b) this result is achieved at a projected utility and supplies cost of $.10 per
graham, shall be considered an Acceptable Standard Result.

 

This result, for purposes of this Agreement, is the “Standard Result” claimed by
the inventor and acceptable to the Parties.

 

  18. Specific Agreement: Any result with a variance (a) in either a reduced
percentage of THCG, and/or CBDG, or both, or (b) a measurable increase in cost,
with the aforementioned Standard Result will trigger a pro-rata reduction in the
consideration to be paid as set forth in Section 4.1 of the Agreement, and in
the number of shares of Licensee to be issued to the Licensor, as set forth in
Section 4.1 of the Agreement with the exact percentage to be issued set forth in
that table below.

 

  19. Specific Notice: Results at significant variation with the “Standard
Result” devalue the science for licensing and production purposes, and depending
on the variation, render the science commercially valueless.

 

  20. Specific Agreement: The Parties agree to the table below as the guideline
for affirmation of, and or reduction of price paid in cash and equity to Cell
Science under this Agreement.

 

 Exhibit 1 - Page 3 

 



  21. Issuance of shares to Licensor. The proposed issuance of Common Shares (as
defined in the Agreement) as well as the prospect of a “ratchet” reduction in
Licensee Common Shares is agreed by the Parties as follows.

 

In the event the Efficacy Demonstration meets the percentage set forth below,
Licensee will issue and deliver shares to Licensor as noted per the terms of
this Agreement.

 

% target achieved 100 90 80 70 60 50 % shares issued 100 100 90 70 60 50

 

For any result of less than 50% efficacy, no shares of Licensee shall be issued
at the end of the first Efficacy Demonstration test period.

 

Extension of the Efficacy Demonstration Period: In the event that anything less
than a 90% Efficacy Demonstration is achieved during the test, it is agreed by
the Parties that Science Team may extend the efficacy test period, adding an
additional test cycle with one or both bioreactors, and make adjustments to
their proprietary process to attempt to achieve the claimed results and achieve
a 90% Efficacy Demonstration.

 

For that period that this expanded test is in process, any of the unissued
shares for achieving less than a 90% Efficacy Demonstration, shall be reserved
and held by Licensee for potential issuance if the expanded tests improve the
efficacy results. This is agreed so that the Science Team may attempt to improve
the results by potentially working the remaining “bugs” in the system so
improvements in yield may occur.

 

From the Science Team. “This (extension whilst unissued shares remain reserved
but unissued) is because as this is a new process and cannot be expected to work
perfectly as soon as it is turned on but will inevitably have a few teething
problems to overcome until we get full efficiency.”

 

LICENSOR:

 

Cell Science Holding Ltd.

 

 

By: /s/ Demetri Michalakis

______________________________ Date: December 31, 2019

Name: Demetri Michalakis

Title: Director

 

 

LICENSEE:

 

Bakhu Holdings, Corp.

 

 

By: /s/ Thomas K. Emmitt

______________________________ Date: December 31, 2019

Name: Thomas K. Emmitt

Title: CEO

 Exhibit 1 - Page 4 



 

 

